Case: 16-13210   Date Filed: 04/19/2017   Page: 1 of 2


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-13210
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 6:15-cr-00227-GAP-GJK-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

JAMES CARL DORON WILLIAMS,
                                                            Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (April 19, 2017)

Before HULL, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

      Aaron Baghdadi, appointed counsel for James Williams in this direct

criminal appeal, has moved to withdraw from further representation of the
              Case: 16-13210    Date Filed: 04/19/2017   Page: 2 of 2


appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Williams’s conviction and sentence are AFFIRMED. Because

we have concluded that no arguable issues of merit exist, Williams’s motions for

appointment of new counsel and relief under Fed. R. App. P. 31 are DENIED as

moot.




                                         2